Citation Nr: 0919696	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  07-23 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lung disorder 
(claimed as a breathing disorder) as a result of asbestos 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is currently seeking entitlement to service 
connection for hearing loss, tinnitus, and for a lung 
disorder (claimed as a breathing disorder) as a result of 
asbestos exposure.  After a thorough review of the claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of these claims.

In the March 2007 rating decision, the RO notes that the 
Veteran's DD Form 214, Report of Separation from the Armed 
Forces of the United States, confirms that his military work 
in sheet metal as a welder provided noise exposure.  The 
Board will not disturb this finding.  Accordingly, it is 
conceded that the Veteran was likely exposed to loud noises 
during his military service.

Although the Veteran's March 2008 VA Form 9, Appeal to Board 
of Veterans' Appeals, reflects his contention that he has 
never been around loud noises other than during his military 
service, VA outpatient records include a December 2002 
treatment report which notes a history of noise exposure in 
the military as well as in his occupation as a truck driver.  
These records also include findings of mild to profound 
sensorineural hearing loss AS (left ear) and mild to severe 
hearing loss AD (right ear).  

Under the circumstances, the Board finds it necessary to 
obtain an examination and opinion as to the likely etiology 
of his tinnitus and hearing problems.  38 C.F.R. 
§ 3.159(c)(4).

With regards to the Veteran's claim for service connection 
for a lung disorder (claimed as a breathing disorder) as a 
result of asbestos exposure, the Board notes that he contends 
that he was exposed to asbestos while serving onboard ship 
during his active duty.  

As to asbestos-related diseases, the Board notes there are no 
laws or regulations specifically dealing with asbestos and 
service connection.  However, the VA Adjudication Procedure 
Manual, M21-1 MR, and opinions of the Court and General 
Counsel provide guidance in adjudicating these claims.

In 1988, VA issued a circular on asbestos-related diseases 
providing guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular since have been included in VA 
Adjudication Procedure Manual, M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C (December 13, 2005).

In this regard, the M21-1 MR provides the following non-
exclusive list of asbestos related diseases/abnormalities: 
asbestosis, interstitial pulmonary fibrosis, tumors, 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, bronchial cancer, cancer 
of the larynx, cancer of the pharynx, cancer of the 
urogenital system (except the prostate), and cancers of the 
gastrointestinal tract.  See M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list 
of occupations that have higher incidents of asbestos 
exposure: mining, milling, work in shipyards, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, and manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, and military equipment.  See 
M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (f).

The Board notes that the M21-1 MR provides that a clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  Symptoms 
and signs include dyspnea on exertion, end-respiratory rales 
over the lower lobes, compensatory emphysema, clubbing of the 
fingers at late stages, and pulmonary function impairment and 
cor pulmonale that can be demonstrated by instrumental 
methods.  See M21-1 MR, part VI, Subpart ii, Chapter 2, 
Section C, 9 (e).

The August 2007 rating decision notes that a review of the 
Veteran's service personnel records show that his military 
occupational specialty was aviation structural mechanic and 
that this field would have a high probability of asbestos 
exposure.  The Board will not disturb this finding.  
Accordingly, it is conceded that the Veteran was likely 
exposed to asbestos during his military service.

VA outpatient treatment records, dated in August 2003, 
reflect that the Veteran discontinued smoking five years ago 
and include an assessment of mild COPD (chronic obstructive 
pulmonary disease)

Therefore, in light of the fact that the Veteran served on a 
ship while on active duty and has a high probability of 
asbestos exposure, has a current diagnosis of COPD, and 
claims that he suffers from shortness of breath and has had 
trouble breathing for many years, the Board finds that a VA 
respiratory examination is necessary to clarify the nature 
and etiology of his respiratory disorder and its relation to 
possible in-service exposure to asbestos.

In this regard, it is noted that VA's duty to assist includes 
a duty to provide a medical examination or obtain a medical 
opinion where it is deemed necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, 
the Veteran has not been afforded VA examination of with 
respect to his hearing loss, tinnitus, or asbestos related 
claims.  However, in light of the foregoing and because he, 
as a layperson, is competent to report a continuity of 
symptoms since service, a remand for an examination and 
opinion is necessary to adjudicate these claims.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 
21 Vet. App. 303 (2007).

Review of the claims file reflects that the Veteran is in 
receipt of ongoing VA medical treatment for his claimed 
disorders.  These additional records must be obtained before 
deciding his appeal.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency and must be obtained if the material could be 
determinative of the claim).  In addition, it is noted that 
in his December 2006 claim for service connection the Veteran 
reported that he had been unable to pass a DOT physical for 
truck driver in the 1980's.  There is no evidence to suggest 
that VA has requested copies of these records and they are 
not available for review.  In light of this remand, the RO 
should attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  With his assistance, obtain all 
records of VA and/or private treatment 
for hearing loss, tinnitus, and 
respiratory complaints identified by 
the Veteran which have not already been 
obtained.  If he has or can obtain 
these records himself, then he is 
encouraged to do so.  However, VA will 
assist him in obtaining this additional 
evidence if he provides the necessary 
information (e.g., when and where 
treated, etc.).

2.  Schedule the Veteran for a VA 
audiology examination.  The claims file 
must be made available to the 
audiologist, and the audiologist should 
indicate in his/her report whether or 
not the claims file was reviewed.  The 
testing to determine the current 
severity of the Veteran's hearing loss 
should include the use of controlled 
speech discrimination (Maryland CNC) 
and a puretone audiometry test.  The 
examination must be conducted without 
the use of hearing aids.  The examiner 
must determined 1) if the Veteran is 
currently diagnosed with bilateral 
hearing loss and/or tinnitus, and 2) if 
it is at least as likely as not (i.e., 
at least a 50 percent probability) that 
the diagnosed bilateral hearing loss 
and/or tinnitus had their onset during 
the Veteran's active duty service or 
are otherwise related to incident(s) in 
service?  A complete rationale should 
be provided for all opinions expressed.  
If the examiner is unable to provide 
the requested opinion without resorting 
to speculation, it should be so stated.

3.  Schedule another VA examination, by 
an appropriate specialist, to determine 
the nature and severity of any 
residuals of asbestos exposure.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination and so noted in 
the examiner's report.  All necessary 
tests and studies are to be performed, 
including pulmonary function tests, and 
all findings are to be reported in 
detail.  All pertinent pathology should 
be noted in the examination report.  
The examiner should express an opinion 
as to whether it is at least as likely 
as not (i.e., at least a 50 percent 
probability) that any diagnosed 
disorder, including COPD, is related to 
an event, injury, or disease in 
service, including asbestos exposure 
while on a ship.  A complete rationale 
should be provided for all opinions 
expressed.  If the examiner is unable 
to provide the requested opinion 
without resorting to speculation, it 
should be so stated.

4.  Thereafter, the RO should 
readjudicate the claims (on a de novo 
basis) in light of the additional 
evidence.  If the claims are not 
granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case and 
give them an opportunity to respond 
before returning the file to the Board 
for further appellate consideration.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



